





RPX CORPORATION
ONE MARKET PLAZA, STEUART TOWER, SUITE 700
SAN FRANCISCO, CA 94105


June 7, 2010






Steven S. Swank
4001 Harding Place
Nashville, TN 37215


Dear Steven:




RPX Corporation (the “Company”) is pleased to offer you employment on the
following terms:


1.    Position. Your initial title will be Vice President of Account Management,
and you will initially report to Geoffrey T. Barker, Chief Operating Officer.
This is a full-time position.


2.    Commencement of Employment. This letter is conditioned upon your agreement
to begin employment with the Company no later than July 1, 2010.


3.    Cash Compensation. The Company will pay you a starting salary at the rate
of $250,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time.


4.    Year-End Bonus. If you are still employed with the Company as of December
31st, 2010, the Company will pay you a guaranteed Year End Bonus of $40,000 for
the calendar year 2010. If you are still employed with the Company as of
December 31st, 2011, the Company will pay you a guaranteed Year· End Bonus of
$75,000 for the calendar year 2011.


5.    Equity Compensation. As part of your offer, we are also pleased to offer
you a grant of 216,111 Options on Common Stock of the Company. This grant is
subject to approval by the Company’s board of directors and will vest 25% upon
completion of your first year of employment with the Company, with the remaining
75% vesting ratably on a monthly basis over three years.


6.    Relocation Expense Reimbursement. The Company will reimburse your
reasonable relocation and related expenses that you incur in moving yourself,
your family and your household from Tennessee to California and for which you
provide RPX with written receipts, up to a total of $50,000 (the “Moving
Expenses”). The Moving Expenses will be nontaxable to you to the extent
permitted by applicable federal and state law. In addition, the Company will pay
you a signing bonus equal to the difference between $50,000 and the Moving
Expenses (the “Signing Bonus”). The Signing Bonus will be payable to you in a
lump sum no later than 2½ months after the close of the calendar year in which
you relocate to California, but only if you are still employed by the Company at
the time of payment of the Signing Bonus. We understand that you own a home in
Tennessee on which your monthly mortgage payment is $2612. For each month
beginning with August 2010 and ending upon the earlier of (i) the closing of the
sale of such home, (ii) January 2011 and (iii) the termination of your
employment with the Company, the Company will pay you an
amount (the “Home Mortgage Reimbursement”) which, after deductions for federal
and California income taxes, will equal the amount you have paid for the monthly
mortgage payment on such home in such month less any monthly rental income you
may receive on such property. The Home Mortgage Reimbursement will be prorated
for any partial month of ownership and will be taxable to you. You will submit
your mortgage statement monthly at the end of the month for which it applies and
will be reimbursed in the following month through the regular payroll cycle.


7.    Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid time off in accordance with the Company’s PTO
policy, as in effect from time to time.


8.    Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.







--------------------------------------------------------------------------------





9.    Employment Relationship. Our benefits, payroll, and other human resource
management services are provided through TriNet Employer Group, Inc., a
professional employer organization. As a result of our arrangement with TriNet,
TriNet will be considered your employer of record for these purposes and your
managers at the Company will be responsible for directing your work, reviewing
your performance, setting your schedule, and otherwise directing your work.
Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this letter agreement. This is the full and complete agreement between you and
the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you). While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this letter of agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.


10.    Tax Matters.


(a)Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.


(b)Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.


11.    Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Francisco, California, in connection with any
Dispute or any claim related to any Dispute.


* * * * *


As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. This offer is contingent upon our receipt of a satisfactory
investigation report of your background.




You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Proprietary Information and Inventions Agreement and returning
them to me.




This offer shall remain in effect through 5:00pm June 15, 2010 after which time
it shall become void.


Very truly yours,


/S/ GEOFFREY T. BARKER
By: Geoffrey T. Barker
Title: Chief Operating Officer















--------------------------------------------------------------------------------





I have read and accept this employment offer:




/S/ STEVEN S. SWANK
Signature of Employee






DATED: 7/10/10








Attachment


Exhibit A: Proprietary Information and Inventions Agreement





